J-A28018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.J.P., A MINOR,            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: A.I.P., MOTHER

                                                     No. 1089 EDA 2016


              Appeal from the Order Entered March 3, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000145-2016, CP-51-DP-0001876-2014,
                        FID: 51-FN-001801-2014


BEFORE: PANELLA, SHOGAN, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 16, 2016

       Appellant, A.I.P. (“Mother”), appeals from the decree entered on

March 3, 2016, granting the petition filed by the Philadelphia County

Department of Human Services (“DHS” or “the Agency”), which involuntarily

terminated Mother’s parental rights to her son, A.J.P. (“Child”), born in May

of 2006, pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).     In

addition, Mother appeals from the order entered on March 3, 2016, which




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A28018-16


changed Child’s permanency goal to adoption pursuant to section 6351 of

the Juvenile Act, 42 Pa.C.S. § 6301-6365.1, 2 We affirm.

       The underlying procedural history of this case is as follows. On August

6, 2014, when Child was eight years old, Philadelphia Police took him to DHS

due to allegations of physical abuse by Mother. On August 20, 2014, Child

was adjudicated dependent and committed to DHS.         Eventually, DHS filed

petitions for involuntary termination of parental rights to Child on February

16, 2016. The trial court held an evidentiary hearing on March 3, 2016. At

the hearing, DHS presented the testimony of Yoaany Santos, the Community

Umbrella Agency (“CUA”) Case Manager for Northeast Treatment Center

(“NET”) formerly assigned to Child’s case. N.T., 3/3/16, at 10-32. DHS also

presented the testimony of Deitra Price, the CUA Case Manager from NET

currently assigned to Child’s case. Id. at 32-43. Father testified on his own

behalf. Id. at 44-46. In addition, Mother testified on her own behalf. Id. at

47-52.
____________________________________________


1
  We note that the appeal paragraph in this matter reflects that this appeal
is from the “order” entered on March 3, 2016. However, our review of the
certified record reflects that the trial court entered both a decree and an
order on March 3, 2016. In addition, Mother filed notices of appeal from
both the decree and the order.
2
  On that same date, the trial court terminated the parental rights of D.B.,
Child’s natural father, and any unknown father. Father is serving a term of
incarceration of twenty-two and one-half to forty-five years for a murder
conviction. Trial Court Opinion, 6/8/16, at 7; N.T., 3/3/16, at 8, 24. Father
has filed his own appeal at docket number 964 EDA 2016, which will be
addressed separately.



                                           -2-
J-A28018-16


      The trial court summarized the testimony from the termination hearing

as follows:

             Yoaany Santos, CUA Case Manager, testified she received
      the case in August 2014. (N.T. 3/03/2016, p. 10 at 4-11). She
      testified this matter came to the attention of DHS because of
      allegations that Mother was using physical punishment on the
      Child, and as a result, he fell down the stairs and sustained a
      bruise on his leg. He was removed from Mother’s home and
      placed in the kinship home of the maternal aunt, I.P. (N.T.
      3/03/2016, p.11 at 1-16).

            She further testified the Child told her his Mother used
      physical discipline with him before. The Child told her his Mother
      would hit him for any reason, sometimes for no reason, and that
      he was always punished when he did something bad or even for
      no reason. The Child then told her he did not feel safe in the
      home with his Mother. (N.T. 3/03/2016, p.12 at 23-25 & p.13 at
      5-19).

             Ms. Santos testified she set up a single case plan meeting
      and set forth objectives for Mother. These objectives were for
      Mother to attend a drug and alcohol program because Mother
      had a history of drug use and abuse; attend mental health
      services; participate in parenting classes; and attend supervised
      visits at the Agency. (N.T. 3/03/2016, p.13 at 21-25 & p.14 at
      1-12).

             Ms. Santos reiterated she had the case from August 2014
      until January 2016. She stated Mother attended an intake
      appointment at the WEDGE on October 9, 2014, however, she
      was referred to NET for dual diagnosis and did not attend. (N.T.
      3/03/2016, p.15 at 3-22). She further testified CEU records
      indicated Mother had three random drug tests that were all
      positive, January, 2015, April, 2015 and December 2015. (N.T.
      3/03/2016, p.16 at 1-8).

            Regarding parenting class, Ms. Santos stated Mother never
      completed a parenting course. Mother was also not consistent
      with weekly visitation, and stated Mother completed not more
      than five (5) visits while she was Case Manager. Mother did give
      her contact information, however, she did not maintain regular
      contact. Mother was residing with Maternal Grandfather during

                                    -3-
J-A28018-16


     the entire time [Ms. Santos] was on the case. (N.T. 3/03/2016,
     p.18 at 12-25 & p.19 at 10-25 & p.20 at 13-23).

           Regarding Mother, Ms. Santos observed the Child with
     Mother on two occasions. Mother would engage in conversations
     with the Child, however she opined, the parent-child bond is not
     strong and is minimal. (N.T. 3/03/2016, p.25 at 9-22). She
     stated the Child turns to his maternal aunt, LP., to have his
     needs met. The Child did not express that he wanted to return
     to Mother. She opined the Child would not suffer irreparable
     harm if Mother’s parental rights were terminated and the Child
     was adopted as she believes that the Child is very mature and
     understands his Mother’s situation and that she cannot care for
     him and that it is in his best interests to be adopted. (N.T.
     3/03/2016, p.25 at 23-25 & p.26 at 1-25 & p.27 at 1-9).

           On cross-examination, Ms. Santos stated Mother was an
     in-patient at Fairmount Hospital for eight (8) days and then
     [sent] to Gaudenzia for approximately eleven (11) days. She
     entered treatment on December 7, 2015 and left, voluntarily, on
     December 18, 2015. (N.T. 3/03/2016, p. 30 at 3-15).

           Next to testify was De[i]tra Price, the current CUA Case
     Manager from NET. She visited with the Child on March 2, 2016,
     one day before the hearing. He is currently placed at a foster
     home through Delta. He was removed from the Maternal Aunt’s
     home when [Ms. Price] went to Mother’s home on February 18,
     2016 for Mother to sign the voluntary relinquishment papers and
     found the Child there with both the Maternal Grandfather and
     Mother. She then proceeded to go to Maternal Aunt’s home,
     who informed her that the Child did not stay at her home that
     night. Ms. Price felt no one was following the safety plan for the
     child so that is why the Child was removed. The Child also
     alleged inappropriate physical discipline by Maternal Aunt, and
     he refused to go back, saying if he is forced to go back to
     Maternal Aunt’s house, he would run away. (N.T. 3/03/2016,
     p.33 at 1-25 & p.34 at 1-15 & p.35 at 4-14). She noted there
     are no current issues with the Child in his current foster home,
     and he is medically up to date. (N.T. 3/03/2016, p.40 at 5-9).

            On cross-examination, Ms. Price stated she had written a
     letter to Father in prison the week before the hearing informing
     Father he had been assigned a new case worker and had not
     received a response. She further stated she has not explored

                                   -4-
J-A28018-16


      Father’s family as a possible resource for the Child’s placement.
      (N.T. 3/03/2016, p.41 at 5-22).

            Father testified at the hearing, and stated the only
      correspondence he received from the Agency was February 16,
      2016: a subpoena, and the petitions for adoption and to
      terminate his parental rights. (N.T. 3/03/2016, p.45 at 1-15).
      He further stated he loves his [c]hild very much, and believes
      the Mother is a good mother, but she made a few bad decisions
      and the Child did not get what he wanted so he exaggerated his
      Mother’s actions toward him. (N.T. 3/03/2016, p. 46 at 6-15).

             Mother also testified. She stated she attends the NET
      program three times per week, which she began at the end of
      December 2015. She also attends therapy at Nueva Vida, which
      started in February 2016. (N.T. 3/03/2016, p.48 at 10-16).
      Mother states she is bonded with her son and describes her
      relationship with her son as a loving one. She tells him all the
      time that she loves him and he says he loves her back. She
      believes her son will be irreparably harmed if her parental rights
      are terminated. (N.T. 3/03/2016, p.50 at 1-25 & p.51 at 1-25).

Trial Court Opinion, 6/8/16, at 9-12.

      On March 3, 2016, the trial court entered the decree involuntarily

terminating Mother’s parental rights to Child pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b). Also on that date, the trial court entered

an order changing Child’s permanency goal to adoption pursuant to 42

Pa.C.S. § 6351. This timely appeal by Mother followed. Both Mother and

the trial court have complied with Pa.R.A.P. 1925.

      Mother presents the following issues for our review:

      1. Did the trial court commit an error of law and abuse of
      discretion by involuntarily terminating [Mother’s] parental rights
      under 23 Pa.C.S. § 2511(a)(5) and (8), and (b), and changing
      the goal to adoption, where the Department of Human Services
      of the City of Philadelphia (DHS) failed to prove by clear and
      convincing evidence that involuntarily terminating [Mother’s]

                                    -5-
J-A28018-16


       parental rights would best serve the need and welfare of [Child],
       where there was inadequate evidence as to the parent-child
       bond and no pre-adoptive resource had been identified?

       2. Did the trial court committed [sic] an error of law and abuse
       of discretion by changing the permanency goal of [Child] from
       reunification to adoption where the Department of Human
       Services of the City of Philadelphia failed to provide sufficient
       evidence that such a goal change would be best suited for
       [Child’s] needs and welfare?

Mother’s Brief at 3.

       In her first issue, Mother argues that the trial court committed an error

of law and an abuse of discretion by involuntarily terminating her parental

rights under 23 Pa.C.S. § 2511(a)(5), and (8), and (b).       Mother’s Brief at

10-23. Mother contends that there was not clear and convincing evidence to

support the trial court’s determination. Id. at 10.3

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

____________________________________________


3
  In addition, Mother alleges that the trial court committed multiple errors
pertaining to the admission of evidence that adversely affected its decision.
Mother’s Brief at i-ii, 11-23. However, Mother waived any challenges to the
evidentiary determinations of the trial court due to her failure to include
such challenges in both her concise statement of errors complained of on
appeal and the statement of questions involved in her brief on appeal. See
Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006) (holding that an appellant waives issues that are not
raised in both his concise statement of errors complained of on appeal and
the Statement of Questions Involved in his brief on appeal). For the same
reason, we find waived the portion of Mother’s first issue in her brief
challenging the goal change, as her concise statement did not include a
challenge to the goal change in the first issue of her Pa.R.A.P. 1925
statement. Id.



                                           -6-
J-A28018-16


     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
     A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., 36
     A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As has been
     often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., ___ Pa. ___, 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.


           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental




                                     -7-
J-A28018-16


rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      The trial court’s order analyzed sections 2511(a)(1), (2), (5), (8), and

(b), which provide as follows:

      § 2511. Grounds for involuntary termination.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ***

         (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency for a period of at least six months, the
         conditions which led to the removal or placement of the
         child continue to exist, the parent cannot or will not
         remedy those conditions within a reasonable period of
         time, the services or assistance reasonably available to
         the parent are not likely to remedy the conditions which
         led to the removal or placement of the child within a

                                    -8-
J-A28018-16


         reasonable period of time and termination of the parental
         rights would best serve the needs and welfare of the
         child.
                                   ***

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). This Court may affirm the

trial court’s decision regarding the termination of parental rights with regard

to any one subsection of section 2511(a).       In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc) (emphasis added).

      We observe that Mother has failed to challenge the trial court’s

determination to    terminate her parental rights under 23 Pa.C.S. §

2511(a)(1) and (2) in both her concise statement of errors complained of on

appeal and the statement of questions involved in her brief on appeal.

Likewise, Mother has not presented any argument with regard to either


                                     -9-
J-A28018-16


subsection 2511(a)(1) or (2) in the argument portion of her appellate brief.

In failing to do so Mother has, in effect, conceded that sufficient grounds

exist for termination under subsections 2511(a)(1) and 2511(a)(2).       See

Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797

(Pa. Super. 2006) (holding that an appellant waives issues that are not

raised in both his concise statement of errors complained of on appeal and

the Statement of Questions Involved in his brief on appeal). See also In re

W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (“[W]here an appellate brief

fails to provide any discussion of a claim with citation to relevant authority

or fails to develop the issue in any other meaningful fashion capable of

review, that claim is waived.”). We caution Mother’s counsel that failure to

follow the Rules of Appellate Procedure can have dire consequences;

however, given the somewhat confusing nature of Mother’s argument and

our concern for assuring that termination was proper under section 2511(a),

we will not impose those consequences here. Accordingly, we will proceed

to review the merits of the appeal as it pertains to the sufficiency of the

evidence to support the termination of Mother’s parental rights. In so doing,

we choose to focus our review on whether there was sufficient evidence to

support the termination of Mother’s parental rights under subsection

2511(a)(2). In re B.L.W., 843 A.2d at 384.4

____________________________________________


4
    Mother also contends that DHS failed to prove by clear and convincing
(Footnote Continued Next Page)


                                          - 10 -
J-A28018-16


      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. In re Adoption of M.E.P., 825 A.2d

1266, 1272 (Pa. Super. 2003).             The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

      On the record at the close of the hearing on the termination petition,

the trial court stated the following:

            It’s clear that the parents did nothing to remedy the issues
      that brought the child into care and neither will be in a position
      to remedy those issues going forward.


                       _______________________
(Footnote Continued)

evidence that involuntarily terminating her parental rights would best serve
the need and welfare of Child, where there was inadequate evidence as to
the parent-child bond and no pre-adoptive resource has been identified.
Mother’s Brief at 3, 10. To the extent that Mother’s arguments relate to
section 2511(a), we will analyze them under section 2511(a)(2). Moreover,
to the extent that Mother’s arguments relate to a needs and welfare and
bond analysis, and do not relate to section 2511(a), we will consider them
later in this memorandum in our analysis under section 2511(b).



                                           - 11 -
J-A28018-16


             Parents focus on their desire to have the child placed with
      family members, yet do not offer evidence as to what they’ve
      done to remedy the issues that brought the child into care. In
      fact, [M]other expressly admitted that she’s not able to care for
      the child. The alternative is not to allow – if a parent says I
      can’t care for the child but I want my family members to care for
      the child, that’s not something the [c]ourt takes into
      consideration when it’s determining whether or not these right
      [sic] should be terminated.         The evidence is clear and
      convincing.

            Regarding [M]other, the evidence is clear and convincing
      and satisfies the requirements under section 2511(a)[(1)], [(2)],
      [(5)], and [(8)] and 2511(b) that there would be no irreparable
      harm if the rights were terminated and the child would recover
      and . . . go on to lead a normal life with another family.

N.T., 3/3/16, at 53-54.

      In its Pa.R.A.P. 1925(a) opinion, the trial court expressed the

following:

            This [c]ourt found by clear and convincing evidence to
      terminate Mother’s parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(1), (2), (5), and (8).

            The [r]ecord demonstrates Mother’s ongoing inability to
      provide care or control for the [c]hild or perform any parental
      duties and also her failure to remedy the conditions that caused
      her child to come into care and thus had been and continues to
      be unable to provide and care for her child, warranting
      involuntary termination of her parental rights.

            The documents and testimony provided this [c]ourt with
      clear and convincing evidence that termination of Mother’s
      parental rights would be in the best interest of the [c]hild.

            After hearing the credible testimony of the CUA workers,
      the [c]ourt found by clear and convincing evidence, that their
      observations and conclusions regarding Mother’s non-compliance
      with the FSP objectives, and lack of ability to fulfill her parental
      responsibilities[,] were persuasive.


                                     - 12 -
J-A28018-16


                                       ***

             As discussed above, the [t]rial [c]ourt found that Mother
      evidenced an incapacity to parent this child. The [m]other’s
      failure to complete objectives and failure to seek and maintain
      treatment for her drug dependency, affects her inability to
      function as a parent. The [trial court] was not persuaded that
      Mother could resolve her dependency issues in the near future.
      Although Mother testified that she loves her son dearly, she does
      not give herself the tools to provide a safe and drug-free
      environment for her [c]hild.

Trial Court Opinion, 6/8/16, at 14-16.

      We conclude the trial court’s determination with regard to section

2511(a)(2) is supported by the evidence in the record, and the trial court’s

legal conclusions are not the result of an error of law or an abuse of

discretion. In re Adoption of S.P., 47 A.3d at 826-827. Thus, we affirm

the termination of Mother’s parental rights pursuant to section 2511(a)(2).

See In re B.L.W., 843 A.2d at 384 (explaining that we need only agree with

a trial court’s decision as to any one subsection of 2511(a) in order to affirm

the termination of parental rights).

      Next, Mother challenges the sufficiency of the evidence to support the

trial court’s decree as to section 2511(b). Mother contends that there was

insufficient evidence to support a finding that the termination of her parental

rights best serves Child’s needs and welfare, and that there was no

relationship between the child and her that would cause Child to suffer

irreparable harm if her rights were terminated. Mother’s Brief at 9-10, 23-

45. Mother claims that the trial court failed to make adequate findings to


                                       - 13 -
J-A28018-16


support its determination that termination was in Child’s best interest. Id.

at 10. Additionally, Mother asserts that the trial court erred because DHS

had not identified a pre-adoptive home for Child. Id. at 41-45.5

       We have explained that the focus in terminating parental rights under

section 2511(a) is on the parent, but under section 2511(b) the focus is on

the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008)

(en banc). In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

       [I]f the grounds for termination under subsection (a) are met, a
       court “shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23
       Pa.C.S. § 2511(b). The emotional needs and welfare of the child
       have been properly interpreted to include “[i]ntangibles such as
       love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
       791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
       1993)], this Court held that the determination of the child’s
       “needs and welfare” requires consideration of the emotional
       bonds between the parent and child. The “utmost attention”
____________________________________________


5
  With regard to Mother’s assertion that the trial court erred in changing
Child’s permanency goal, we observe that a challenge to a goal change
requires a comprehensive examination under 42 Pa.C.S. § 6351. However,
Mother has failed to develop an argument for this claim with any substantive
discussion of, or citation to, relevant case law or pertinent authority
regarding goal change. Indeed, Mother never mentions 42 Pa.C.S. § 6351 in
her appellate brief. Accordingly, we find any argument in this regard to be
waived. See Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa. Super.
2006) (quoting Jones v. Jones, 878 A.2d 86, 90 (Pa. Super. 2005) (stating
that “it is well settled that a failure to argue and to cite any authority
supporting any argument constitutes a waiver of issues on appeal”)). See
also In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (“[W]here an
appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived.”).



                                          - 14 -
J-A28018-16


        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this

analysis:

        [C]oncluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . .
        Nor are we of the opinion that the biological connection between
        [the parent] and the [child] is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent,
        to establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.




                                      - 15 -
J-A28018-16


In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764 (Pa. Super.

2008) (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

      In its Rule 1925(a) opinion, the trial court stated the following:

             This [c]ourt finds credible the testimony from the agency
      workers that the [c]hild would not suffer irreparable harm if
      Mother’s rights were terminated[,] and that termination of
      Mother’s parental rights would be in the best interest of the
      [c]hild. The [c]ourt concluded:

         It’s clear the parents did nothing to remedy the issues
         that brought the [c]hild into care and neither will be in a
         position to remedy those issues going forward. Parents
         focus on their desire to have the [c]hild placed with
         family members, yet do not offer evidence as to what
         they’ve done to remedy the issues that brought the
         [c]hild into care. In fact, Mother expressly admitted that
         she’s not able to care for the [c]hild. The alternative is
         not to allow – if a parent says I can’t care for the [c]hild
         but I want my family members to care for the [c]hild,
         that’s not something the [c]ourt takes into consideration
         when it’s determining whether or not these rights should
         be terminated. The evidence is clear and convincing.

           Regarding Mother, the evidence is clear and convincing
         and    satisfies  the    requirements    under    [section]
         2511(a)[(1)], [(2)], [(5)], and (8)] and [section] 2511(b)
         that there would be no irreparable harm if the rights were
         terminated and the child would recover and with God’s
         help, go on to lead a normal life with another family. Her

                                     - 16 -
J-A28018-16


          rights are terminated.      I’ve listened closely to the
          evidence. There are no novel issues here. It’s a weight
          issue and I’ve considered the weight of all the evidence.
          Mother’s rights are terminated under [section] 2511
          (a)[(1)], [(2)], [(5)], and [(8)] and [section 2511[(b)]
          since the [c]hild was in Mother’s care when the [c]hild
          was removed and placed. (N.T. 3/3/16, pp. 53-54).

Trial Court Opinion, 6/8/16, at 16-17.

      After a careful review of the record in this matter, it is our

determination that the record supports the trial court’s factual findings, and

the trial court’s conclusions are not the result of an error of law or an abuse

of discretion with regard to section 2511(b).      In re Adoption of S.P., 47

A.3d at 826-827.     Accordingly, it was proper for the trial court to find no

bond such that Child would suffer permanent emotional harm if Mother’s

parental rights are terminated.

      With regard to Mother’s overarching constitutional arguments that her

due   process   rights   were   violated,   we   observe:   “[A]   parent’s   basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”        In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the


                                      - 17 -
J-A28018-16


hope that [a parent] will summon the ability to handle the responsibilities of

parenting”)). Hence, because the trial court’s determination was supported

by the record, we conclude that Mother’s constitutional claims lack merit.

      Therefore, we affirm the decree terminating Mother’s parental rights

with regard to Child under sections 2511(a)(2) and (b).      In addition, we

affirm the order changing Child’s permanency goal to adoption.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2016




                                    - 18 -